DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Application
Claim 15-18 have been cancelled. Claims 1-14, 19, and 20 are currently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (Hereafter, “Lee”) [US 2015/0156509 A1] in view of Lin et al. (Hereafter, “Lin”) [US 2014/0092981 A1].
In regards to claim 1, Lee discloses a method of processing video data in a video coding system ([Abstract] A method and apparatus for encoding and decoding motion information.), wherein video data in a picture is partitioned into blocks [Fig. 10], comprising: receiving input data associated with a current block in a current picture, wherein the current block and a neighboring block are split from a parent block by binary-tree splitting ([Fig. 10 and 0160] The coding units 1010 are coding units having a tree structure, corresponding to coded depths determined by the video encoding apparatus 100, in a maximum coding unit. The prediction units 1060 are partitions of prediction units of each of the coding units 1010, and the transformation units 1070 are transformation units of each of the coding units 1010.); determining a candidate set for the current block by prohibiting a spatial candidate derived from the neighboring block or removing the spatial candidate from the candidate set if the neighboring block is coded ([0213] Referring back to FIG. 15, the redundancy removing unit 1530 may determine whether the spatial candidate motion information and the temporal candidate motion information are identical to each other and may remove redundant motion information from the candidate motion information.); and encoding or decoding the current block based on the candidate set by selecting one final candidate from the candidate set ([0190] When the encoding side obtains a fixed number of pieces of candidate motion information under a predetermined rule and transmits index information indicating a single piece of motion information from among the pieces of candidate motion information, the decoding side may generate a fixed number of pieces of candidate motion information under the same rule as that of the encoding side and may determine motion information of the current prediction unit by using the transmitted index information. Like in the above-described example, when the motion information corresponds to a prediction motion vector, the decoding side may obtain an index indicating the prediction motion vector and a difference value between a motion vector and the prediction motion vector from a bitstream and may restore the motion vector of the current prediction unit by adding the difference value with the prediction motion vector indicated by the prediction motion vector index. In addition, the decoding side may generate a prediction value of the current prediction unit by using the restored motion vector, and the reference picture information and the prediction direction information (directions L0 and L1) which are obtained from a bitstream.) and deriving a predictor for the current block according to motion information of the final candidate ([0182] Costs obtained by encoding prediction values obtained according to the prediction modes are compared with each other and a prediction mode having a smallest cost is determined as a final prediction mode of a current prediction unit. When the costs are compared with each other, the final prediction mode to be applied to the current prediction unit may be determined based on rate-distortion. [0183] In order for a decoding side to generate a prediction value of a prediction unit on which inter prediction is performed, reference picture information about a picture referred to for every prediction unit on which inter prediction is performed, motion vector information, and motion information such as a prediction direction may be transmitted to the decoding side.).
Lin discloses a method of processing video data in a video coding system ([Abstract] A method and apparatus of deriving a motion vector predictor (MVP) for a current block in an Inter, Merge, or Skip mode are disclosed.), wherein video data in a picture is partitioned into blocks ([0004] High-Efficiency Video Coding (HEVC) is a new international video coding standard that is being developed by the Joint Collaborative Team on Video Coding (JCT-VC). HEVC is based on the hybrid block-based motion-compensated DCT-like transform coding architecture. The basic unit for compression, termed Coding Unit (CU), is a 2Nx2N square block, and each CU can be recursively split into four smaller CUs until a predefined minimum size is reached. Each CU contains one or multiple Prediction Units (PUs). The PU sizes can be 2Nx2N, 2NxN, 2NxnU, 2NxnD, Nx2N, nLx2N, nRx2N, or NxN, where 2NxN, 2NxnU, 2NxnD and Nx2N, nLx2N, nRx2N correspond to horizontal and vertical partition of a 2Nx2N PU with symmetric or asymmetric PU size division respectively.), comprising: receiving input data associated with a current block in a current picture, wherein the current block and a neighboring block are split from a parent block by binary-tree splitting ([004, 0043, and Fig. 6] current PU and neighboring PUs are split from a larger CU); determining a candidate set for the current block by prohibiting a spatial candidate derived from the neighboring block or removing the spatial candidate from the candidate set if the neighboring block is coded in Inter prediction ([0043] One embodiment of the present invention identifies and removes redundant MVP candidates caused by Inter mode associated with zero MVD. If multiple MVP candidates are located in different PUs and one MVP candidate is predicted according to the Inter mode by another MVP candidate with zero MVD, the MVP candidates will be identical and the redundancy can be removed. FIG. 6 illustrates an example of a redundant MVP candidate due to Inter mode associated with zero MVD. The PU of MVP A+ is coded as Inter mode using MVP B without scaling and with zero MVD. For the current PU, MVP A and MVP B are identical. Therefore, one of MVP A and MBP A is redundant and can be removed. A skilled person in the art may use other neighboring block configurations to practice the present invention.); and encoding or decoding the current block based on the candidate set by selecting one final candidate from the candidate set and deriving a predictor for the current block according to motion information of the final candidate ([0022] Based on the Rate-Distortion Optimization (RDO) decision, the encoder selects one final MVP within a given MVP candidate set for the Inter, Skip, or Merge mode and transmits the index of the selected MVP to the decoder after removing the redundant candidates.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the explicit teachings of the removal of redundant MVP candidates when due to inter mode as taught by Lin. The motivation behind this modification would have been to remove the redundancy in motion vector prediction to reduce complexity and/or to improve performance [See Lin].

In regards to claim 2, the limitations of claim 1 have been addressed. Lee discloses wherein a flag is signaled to indicate whether the candidate set prohibits the spatial candidate derived from the neighboring block ([0188] The motion information encoder 1420 determines motion information about the current prediction unit from among the `n` pieces of candidate motion information and encodes index information indicating the determined motion information as motion information of the current prediction unit. In detail, the motion information encoder 1420 assigns 0 to (n-1) motion information indexes to the `n` pieces of candidate motion information, respectively, and encodes an index corresponding to motion information of the current prediction unit as motion information of the current prediction unit. For example, when motion information corresponds to a prediction motion vector and n=2, that is, when the number of prediction motion vector candidates of the current prediction unit is fixed to 2, if two prediction motion vector candidates that are respectively generated with respect to a direction L0 and a direction L1 by the candidate motion information generating unit 1410 are MVLX_Cand0 and MVLX_Cand1 (X is 0 or 1), respectively, the motion information encoder 1420 sets a prediction motion vector index indicating MVLX_Cand0 to 0 and sets a prediction motion vector index indicating MVLX_Cand1 to 1 and encodes an index corresponding to a prediction motion vector having a minimum cost as motion vector information of the current prediction unit according to the encoding result of the current prediction unit. [0190] When the encoding side obtains a fixed number of pieces of candidate motion information under a predetermined rule and transmits index information indicating a single piece of motion information from among the pieces of candidate motion information, the decoding side may generate a fixed number of pieces of candidate motion information under the same rule as that of the encoding side and may determine motion information of the current prediction unit by using the transmitted index information.).

In regards to claim 3, the limitations of claim 2 have been addressed. Lee discloses wherein the flag is signaled in a sequence level, picture level, slice level, or Prediction Unit (PU) level ([0188] the current PU level).

In regards to claim 4, the limitations of claim 1 have been addressed. Lin discloses wherein determining the candidate set further comprises a pruning process, the pruning process comprises scanning the candidate set to determine if any candidate in the candidate set equals to the spatial candidate derived from the neighboring block, and removing the candidate equals to the spatial candidate from the candidate set ([0213] Referring back to FIG. 15, the redundancy removing unit 1530 may determine whether the spatial candidate motion information and the temporal candidate motion information are identical to each other and may remove redundant motion information from the candidate motion information. [0218] FIG. 17B is a reference diagram for explaining a process for generating additional candidate motion information by using a prediction unit that is spatially collocated to a current prediction unit, according to an exemplary embodiment. [0219] Referring to FIG. 17B, the additional candidate motion information generating unit 1540 may generate motion information of a prediction unit from the adjacent prediction units A0, A1, B0, B1 and B2, which have available motion information but are not included in candidate motion information because of being checked after another prediction unit that is previously scanned in a scanning order, as additional candidate motion information. ).
Lin discloses wherein determining the candidate set further comprises a pruning process, the pruning process comprises scanning the candidate set to determine if any candidate in the candidate set equals to the spatial candidate derived from the neighboring block, and removing the candidate equals to the spatial candidate from the candidate set ([0043] One embodiment of the present invention identifies and removes redundant MVP candidates caused by Inter mode associated with zero MVD. If multiple MVP candidates are located in different PUs and one MVP candidate is predicted according to the Inter mode by another MVP candidate with zero MVD, the MVP candidates will be identical and the redundancy can be removed. FIG. 6 illustrates an example of a redundant MVP candidate due to Inter mode associated with zero MVD. The PU of MVP A+ is coded as Inter mode using MVP B without scaling and with zero MVD. For the current PU, MVP A and MVP B are identical. Therefore, one of MVP A and MBP A is redundant and can be removed. A skilled person in the art may use other neighboring block configurations to practice the present invention.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the explicit teachings of the removal of redundant MVP candidates when due to inter mode as taught by Lin. The motivation behind this modification would have been to remove the redundancy in motion vector prediction to reduce complexity and/or to improve performance [See Lin].

In regards to claim 5, the limitations of claim 4 have been addressed. Lee discloses wherein motion information of the spatial candidate derived from the neighboring block are stored and compared to motion information of each candidate in the candidate set ([0011] According to an aspect of one or more exemplary embodiments, there is provided a method of encoding motion information including performing motion prediction on a current prediction unit to obtain motion information about the current prediction unit; determining whether motion information of spatial prediction units that are spatially collocated to a current prediction unit and motion information of temporal prediction units that are temporally collocated to the current prediction unit are available; as a result of the determining, when the number of the motion information of the spatial prediction units and the motion information of the temporal prediction units is less than a predetermined number `n` (where n is an integer), generating additional candidate motion information by using the available motion information of the spatial prediction units and the motion information of the temporal prediction units such that the total number of pieces of candidate motion information is `n`; and encoding motion information of the current prediction unit by using the `n` pieces of motion information.).

In regards to claim 6, the limitations of claim 5 have been addressed. Lee discloses wherein the motion information comprises one or a combination of motion vector, reference list, reference index, and merge-mode-sensitive information ([0017] The generating of the additional candidate motion information may include generating predetermined motion information that is previously determined, as the additional candidate motion information. The predetermined motion information may be motion vector having a predetermined value, a reference picture index having a predetermined value, and reference direction information according to a slice type to which a current prediction belongs.).

In regards to claim 7, the limitations of claim 4 have been addressed. Lee discloses wherein a flag is signaled to indicate whether the pruning process is enabled ([0188] The motion information encoder 1420 determines motion information about the current prediction unit from among the `n` pieces of candidate motion information and encodes index information indicating the determined motion information as motion information of the current prediction unit. In detail, the motion information encoder 1420 assigns 0 to (n-1) motion information indexes to the `n` pieces of candidate motion information, respectively, and encodes an index corresponding to motion information of the current prediction unit as motion information of the current prediction unit. For example, when motion information corresponds to a prediction motion vector and n=2, that is, when the number of prediction motion vector candidates of the current prediction unit is fixed to 2, if two prediction motion vector candidates that are respectively generated with respect to a direction L0 and a direction L1 by the candidate motion information generating unit 1410 are MVLX_Cand0 and MVLX_Cand1 (X is 0 or 1), respectively, the motion information encoder 1420 sets a prediction motion vector index indicating MVLX_Cand0 to 0 and sets a prediction motion vector index indicating MVLX_Cand1 to 1 and encodes an index corresponding to a prediction motion vector having a minimum cost as motion vector information of the current prediction unit according to the encoding result of the current prediction unit. [0190] When the encoding side obtains a fixed number of pieces of candidate motion information under a predetermined rule and transmits index information indicating a single piece of motion information from among the pieces of candidate motion information, the decoding side may generate a fixed number of pieces of candidate motion information under the same rule as that of the encoding side and may determine motion information of the current prediction unit by using the transmitted index information.).

In regards to claim 8, the limitations of claim 7 have been addressed. Lee discloses wherein the flag is signaled in a sequence level, picture level, slice level, or Prediction Unit (PU) level ([0188] the current PU level).

In regards to claim 9, the limitations of claim 1 have been addressed. Lee discloses wherein the neighboring block is further split into a plurality of sub-blocks for motion estimation or motion compensation [Fig. 10], and determining the candidate set further comprises checking if motion information inside the neighboring block are the same, and prohibiting the spatial candidate derived from any sub-block in the neighboring block if the motion information inside the neighboring block are all the same and the sub-blocks are coded in Inter prediction ([0181] A prediction unit included in a B slice is predicted via uni-direction prediction or bi-directional prediction using an average of the reference picture `L0 picture` included in the reference picture list `List 0` and the reference picture `L1 picture` included in the reference picture list `list 1`. A bi-direction predictive mode performed by the motion estimator 420 may use two reference pictures rather than being limited to a previous or next reference picture of a current picture and may be referred to as a bi-predictive mode. [0182] Costs obtained by encoding prediction values obtained according to the prediction modes are compared with each other and a prediction mode having a smallest cost is determined as a final prediction mode of a current prediction unit. When the costs are compared with each other, the final prediction mode to be applied to the current prediction unit may be determined based on rate-distortion.).

In regards to claim 10, the limitations of claim 9 have been addressed. Lee discloses wherein checking if motion information inside the neighboring block comprises checking every minimum block inside the neighboring block, wherein each minimum block has a size of MxM and each of the sub-blocks is larger than or equal to MxM ([0074] A transformation depth indicating the number of times splitting is performed to reach the transformation unit by splitting the height and width of the coding unit may also be set in the transformation unit. For example, in a current coding unit of 2Nx2N, a transformation depth may be 0 when the size of a transformation unit is 2Nx2N, may be 1 when the size of a transformation unit is NxN, and may be 2 when the size of a transformation unit is N/2xN/2. That is, the transformation unit having the tree structure may also be set according to transformation depths.).

In regards to claim 11, the limitations of claim 9 have been addressed. Lee discloses wherein a flag is signaled to indicate whether the candidate set prohibits the spatial candidate derived from any sub-block in the neighboring block ([0188] The motion information encoder 1420 determines motion information about the current prediction unit from among the `n` pieces of candidate motion information and encodes index information indicating the determined motion information as motion information of the current prediction unit. In detail, the motion information encoder 1420 assigns 0 to (n-1) motion information indexes to the `n` pieces of candidate motion information, respectively, and encodes an index corresponding to motion information of the current prediction unit as motion information of the current prediction unit. For example, when motion information corresponds to a prediction motion vector and n=2, that is, when the number of prediction motion vector candidates of the current prediction unit is fixed to 2, if two prediction motion vector candidates that are respectively generated with respect to a direction L0 and a direction L1 by the candidate motion information generating unit 1410 are MVLX_Cand0 and MVLX_Cand1 (X is 0 or 1), respectively, the motion information encoder 1420 sets a prediction motion vector index indicating MVLX_Cand0 to 0 and sets a prediction motion vector index indicating MVLX_Cand1 to 1 and encodes an index corresponding to a prediction motion vector having a minimum cost as motion vector information of the current prediction unit according to the encoding result of the current prediction unit. [0190] When the encoding side obtains a fixed number of pieces of candidate motion information under a predetermined rule and transmits index information indicating a single piece of motion information from among the pieces of candidate motion information, the decoding side may generate a fixed number of pieces of candidate motion information under the same rule as that of the encoding side and may determine motion information of the current prediction unit by using the transmitted index information.).

In regards to claim 12, the limitations of claim 1 have been addressed. Lee discloses wherein the neighboring block is further split into a plurality of sub-blocks for motion prediction or motion compensation [Fig. 10], and determining the candidate set further comprises checking if motion information inside the neighboring block are the same, and performing a pruning process if the motion information inside the neighboring block are all the same ([0181] A prediction unit included in a B slice is predicted via uni-direction prediction or bi-directional prediction using an average of the reference picture `L0 picture` included in the reference picture list `List 0` and the reference picture `L1 picture` included in the reference picture list `list 1`. A bi-direction predictive mode performed by the motion estimator 420 may use two reference pictures rather than being limited to a previous or next reference picture of a current picture and may be referred to as a bi-predictive mode. [0182] Costs obtained by encoding prediction values obtained according to the prediction modes are compared with each other and a prediction mode having a smallest cost is determined as a final prediction mode of a current prediction unit. When the costs are compared with each other, the final prediction mode to be applied to the current prediction unit may be determined based on rate-distortion.); the pruning process comprises scanning the candidate set to determine if any candidate in the candidate set equals to the spatial candidate derived from any sub-block in the neighboring block, and removing the candidate equals to the spatial candidate from the candidate set ([0213] Referring back to FIG. 15, the redundancy removing unit 1530 may determine whether the spatial candidate motion information and the temporal candidate motion information are identical to each other and may remove redundant motion information from the candidate motion information. [0218] FIG. 17B is a reference diagram for explaining a process for generating additional candidate motion information by using a prediction unit that is spatially collocated to a current prediction unit, according to an exemplary embodiment. [0219] Referring to FIG. 17B, the additional candidate motion information generating unit 1540 may generate motion information of a prediction unit from the adjacent prediction units A0, A1, B0, B1 and B2, which have available motion information but are not included in candidate motion information because of being checked after another prediction unit that is previously scanned in a scanning order, as additional candidate motion information. ).
Lin discloses the pruning process comprises scanning the candidate set to determine if any candidate in the candidate set equals to the spatial candidate derived from any sub-block in the neighboring block, and removing the candidate equals to the spatial candidate from the candidate set ([0043] One embodiment of the present invention identifies and removes redundant MVP candidates caused by Inter mode associated with zero MVD. If multiple MVP candidates are located in different PUs and one MVP candidate is predicted according to the Inter mode by another MVP candidate with zero MVD, the MVP candidates will be identical and the redundancy can be removed. FIG. 6 illustrates an example of a redundant MVP candidate due to Inter mode associated with zero MVD. The PU of MVP A+ is coded as Inter mode using MVP B without scaling and with zero MVD. For the current PU, MVP A and MVP B are identical. Therefore, one of MVP A and MBP A is redundant and can be removed. A skilled person in the art may use other neighboring block configurations to practice the present invention.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the explicit teachings of the removal of redundant MVP candidates when due to inter mode as taught by Lin. The motivation behind this modification would have been to remove the redundancy in motion vector prediction to reduce complexity and/or to improve performance [See Lin].

In regards to claim 13, the limitations of claim 12 have been addressed. Lee discloses wherein checking if motion information inside the neighboring block comprises checking every minimum block inside the neighboring block, wherein each minimum block has a size of MxM and each of the sub-blocks is larger than or equal to MxM ([0074] A transformation depth indicating the number of times splitting is performed to reach the transformation unit by splitting the height and width of the coding unit may also be set in the transformation unit. For example, in a current coding unit of 2Nx2N, a transformation depth may be 0 when the size of a transformation unit is 2Nx2N, may be 1 when the size of a transformation unit is NxN, and may be 2 when the size of a transformation unit is N/2xN/2. That is, the transformation unit having the tree structure may also be set according to transformation depths.).

In regards to claim 14, the limitations of claim 12 have been addressed. Lee discloses wherein a flag is signaled to indicate whether the pruning process is enabled ([0188] The motion information encoder 1420 determines motion information about the current prediction unit from among the `n` pieces of candidate motion information and encodes index information indicating the determined motion information as motion information of the current prediction unit. In detail, the motion information encoder 1420 assigns 0 to (n-1) motion information indexes to the `n` pieces of candidate motion information, respectively, and encodes an index corresponding to motion information of the current prediction unit as motion information of the current prediction unit. For example, when motion information corresponds to a prediction motion vector and n=2, that is, when the number of prediction motion vector candidates of the current prediction unit is fixed to 2, if two prediction motion vector candidates that are respectively generated with respect to a direction L0 and a direction L1 by the candidate motion information generating unit 1410 are MVLX_Cand0 and MVLX_Cand1 (X is 0 or 1), respectively, the motion information encoder 1420 sets a prediction motion vector index indicating MVLX_Cand0 to 0 and sets a prediction motion vector index indicating MVLX_Cand1 to 1 and encodes an index corresponding to a prediction motion vector having a minimum cost as motion vector information of the current prediction unit according to the encoding result of the current prediction unit. [0190] When the encoding side obtains a fixed number of pieces of candidate motion information under a predetermined rule and transmits index information indicating a single piece of motion information from among the pieces of candidate motion information, the decoding side may generate a fixed number of pieces of candidate motion information under the same rule as that of the encoding side and may determine motion information of the current prediction unit by using the transmitted index information.). 

	Claim 19 lists all the same elements of claim 1, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 19.

Claim 20 lists all the same elements of claim 1, but in non-transitory computer readable medium form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482